


109 HCON 410 IH: Expressing the sense of Congress regarding

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Ms. Schakowsky (for
			 herself, Mr. Conyers,
			 Mr. Stark,
			 Ms. Lee, Ms. Woolsey, Mr.
			 Kucinich, Ms. Baldwin,
			 Mr. Berman,
			 Mr. Brady of Pennsylvania,
			 Mr. Brown of Ohio,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Crowley, Mr.
			 Cummings, Mr. Davis of
			 Illinois, Mr. DeFazio,
			 Mr. Delahunt,
			 Mr. Emanuel,
			 Mr. Engel,
			 Mr. Evans,
			 Mr. Farr, Mr. Fattah, Mr.
			 Frank of Massachusetts, Mr.
			 Grijalva, Mr. Hinchey,
			 Ms. Norton,
			 Ms. Kaptur,
			 Ms. Jackson-Lee of Texas,
			 Mr. Jefferson,
			 Mr. Kennedy of Rhode Island,
			 Ms. Kilpatrick of Michigan,
			 Mr. Langevin,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney,
			 Mr. Markey,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Nadler,
			 Mr. Olver,
			 Mr. Owens,
			 Mr. Pallone,
			 Mr. Payne,
			 Mr. Rangel,
			 Mr. Rush, Mr. Sanders, Mr.
			 Serrano, Ms. Solis,
			 Mr. Thompson of Mississippi,
			 Mr. Tierney,
			 Mr. Towns,
			 Ms. Wasserman Schultz,
			 Ms. Waters,
			 Mr. Waxman,
			 Mr. Wexler, and
			 Mr. Wynn) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the enactment of legislation that provides access to comprehensive health care
		  for all Americans.
	
	
		Whereas the United States has the most expensive health
			 care system in the world in terms of absolute costs, per capita costs, and
			 percentage of gross domestic product (GDP);
		Whereas despite being first in spending, the World Health
			 Organization has ranked the United States 37th among all nations in terms of
			 meeting the health care needs of its people;
		Whereas nearly 46 million Americans, including 8,000,000
			 children, are uninsured;
		Whereas tens of millions more Americans are inadequately
			 insured, including Medicare beneficiaries who lack access to meaningful
			 prescription drug coverage and affordable long term care coverage;
		Whereas racial, income, and ethnic disparities in access
			 to care threaten communities across the country, particularly communities of
			 color;
		Whereas health care costs continue to increase,
			 jeopardizing the financial and health security of working families and small
			 businesses;
		Whereas dollars that could be spent on health care are
			 being used for administrative costs instead of patient needs;
		Whereas the current health care system too often puts the
			 bottom line ahead of patient care and threatens safety net providers who treat
			 the uninsured and poorly insured; and
		Whereas any health care reform must ensure that health
			 care providers and practitioners are able to provide patients with the quality
			 care they need: Now, therefore, be it
		
	
		That it is the sense of the Congress that
			 legislation should be enacted by October 1, 2008, to guarantee that every
			 person in the United States, regardless of income, age, or employment or health
			 status, is entitled to receive all medically necessary care under a system of
			 care that meets the following requirements:
			(1)The system
			 provides a single universal standard of excellence in care applied to all
			 patients.
			(2)Under the system,
			 care is affordable to all individuals and families, businesses, and taxpayers
			 and there are no financial barriers to needed care.
			(3)The system is as
			 cost efficient as possible, spending the maximum amount of dollars on direct
			 patient care.
			(4)The system
			 provides comprehensive benefits, including benefits for mental health and long
			 term care services.
			(5)The system promotes
			 prevention and early intervention.
			(6)The system
			 includes parity for mental health and other services.
			(7)The system
			 eliminates disparities in access to quality health care.
			(8)The system
			 addresses the needs of people with special health care needs and underserved
			 populations in rural and urban areas.
			(9)The system
			 promotes quality and better health outcomes.
			(10)The system
			 addresses the need to have adequate numbers of qualified health care
			 caregivers, practitioners, and providers to guarantee timely access to quality
			 care.
			(11)The system
			 provides adequate and timely payments in order to guarantee access to
			 providers.
			(12)The system
			 fosters a strong network of health care facilities, including safety-net
			 providers.
			(13)The system
			 ensures continuity of coverage and continuity of care.
			(14)The system
			 maximizes consumer choice of health care providers and practitioners.
			(15)The system is
			 easy for patients, providers, and practitioners to use and reduces
			 paperwork.
			(16)The system
			 provides patients with sufficient information to make informed decisions when
			 selecting their health care providers.
			
